EXHIBIT Item 1. Financial Statements INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) For the Three Months Ended March 31, 2008 2007 Revenues $ 125,927 $ 114,982 Cost of revenues 99,041 94,599 Gross profit 26,886 20,383 Operating expenses 23,631 24,185 Operating income (loss) 3,255 (3,802 ) Other income (expense): Interest expense (1,227 ) (1,493 ) Interest income 848 949 Other 767 702 Total other income 388 158 Income (loss) before taxes on income (tax benefits) 3,643 (3,644 ) Taxes on income (tax benefits) 1,074 (710 ) Income (loss) before minority interests and equity in losses of affiliated companies 2,569 (2,934 ) Minority interests (156 ) (48 ) Equity in losses of affiliated companies (383 ) (306 ) Income (loss) from continuing operations 2,030 (3,288 ) Loss from discontinued operations, net of tax (87 ) (11,988 ) Net income (loss) $ 1,943 $ (15,276 ) Earnings (loss) per share: Basic: Income (loss) from continuing operations $ 0.07 $ (0.12 ) Loss from discontinued operations (0.00 ) (0.44 ) Net income (loss) $ 0.07 $ (0.56 ) Diluted: Income (loss) from continuing operations $ 0.07 $ (0.12 ) Loss from discontinued operations (0.00 ) (0.44 ) Net income (loss) $ 0.07 $ (0.56 ) The accompanying notes are an integral part of the consolidated financial statements. 34 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share amounts) March 31, 2008 December 31, 2007 Assets Current assets Cash and cash equivalents $ 88,783 $ 78,961 Restricted cash 2,781 2,487 Receivables, net 90,638 85,774 Retainage 22,425 23,444 Costs and estimated earnings in excess of billings 37,639 40,590 Inventories 17,849 17,789 Prepaid expenses and other assets 28,991 28,975 Current assets of discontinued operations 23,130 31,269 Total current assets 312,236 309,289 Property, plant and equipment, less accumulated depreciation 72,813 73,368 Other assets Goodwill 122,566 122,560 Other assets 26,284 26,532 Total other assets 148,850 149,092 Non-current assets of discontinued operations 9,287 9,391 Total Assets $ 543,186 $ 541,140 Liabilities and Stockholders’ Equity Current liabilities Current maturities of long-term debt and line of credit $ 365 $ 1,097 Accounts payable and accrued expenses 91,630 87,935 Billings in excess of costs and estimated earnings 9,813 8,602 Current liabilities of discontinued operations 8,918 14,830 Total current liabilities 110,726 112,464 Long-term debt, less current maturities 65,000 65,000 Other liabilities 6,483 7,465 Non-current liabilities of discontinued operations 1,048 953 Total liabilities 183,257 185,882 Minority interests 2,895 2,717 Stockholders’ equity Preferred stock, undesignated, $.10 par – shares authorized 2,000,000; none outstanding – – Common stock, $.01 par – shares authorized 60,000,000; shares issued and outstanding 27,750,677 and 27,470,623 278 275 Additional paid-in capital 105,220 104,332 Retained earnings 240,919 238,976 Accumulated other comprehensive income 10,617 8,958 Total stockholders’ equity 357,034 352,541 Total Liabilities and Stockholders’ Equity $ 543,186 $ 541,140 The accompanying notes are an integral part of the consolidated financial statements. 35 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) For the Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net income (loss) $ 1,943 $ (15,276 ) Loss from discontinued operations (87 ) (11,988 ) Income (loss) from continuing operations 2,030 (3,288 ) Adjustments to reconcile to net cash provided by operating activities: Depreciation and amortization 3,968 4,152 Gain on sale of fixed assets (1,118 ) (471 ) Equity-based compensation expense 901 1,664 Deferred income taxes (2,021 ) (2,280 ) Other (1,784 ) 3,911 Changes in operating assets and liabilities: Restricted cash (294 ) (354 ) Receivables net, retainage and costs and estimated earnings in excess of billings 2,228 7,224 Inventories 1 (391 ) Prepaid expenses and other assets (1,496 ) 710 Accounts payable and accrued expenses 4,281 (10,358 ) Net cash provided byoperating activities of continuing operations 6,696 519 Net cash provided by (used in) operating activities of discontinued operations 1,487 (3,949 ) Net cash provided by (used in) operating activities 8,183 (3,430 ) Cash flows from investing activities: Capital expenditures (3,151 ) (4,199 ) Proceeds from sale of fixed assets 644 78 Net cash used in investing activities of continuing operations (2,507 ) (4,121 ) Net cash used in investing activities of discontinued operations (5 ) (246 ) Net cash used in investing activities (2,512 ) (4,367 ) Cash flows from financing activities: Proceeds from issuance of common stock – 637 Additional tax benefit from stock option exercises recorded in additional paid-in capital – 45 Principal payments on notes payable (732 ) (727 ) Principal payments on long-term debt – (15,713 ) Proceeds from lines of credit – 5,000 Net cash used in financing activities (732 ) (10,758 ) Effect of exchange rate changes on cash 4,883 1,838 Net increase (decrease) in cash and cash equivalents for the period 9,822 (16,717 ) Cash and cash equivalents, beginning of period 78,961 96,393 Cash and cash equivalents, end of period $ 88,783 $ 79,676 The accompanying notes are an integral part of the consolidated financial statements. 36 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL The accompanying unaudited consolidated financial statements of Insituform Technologies, Inc. and its subsidiaries (“Insituform” or the “Company”) reflect all adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation of the Company’s financial position, results of operations and cash flows. The unaudited consolidated financial statements have been prepared in accordance with the requirements of Form 10-Q and, consequently, do not include all the disclosures normally made in an Annual Report on Form 10-K. Accordingly, the unaudited consolidated financial statements included herein should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s 2007 Annual Report on Form 10-K. The results of operations for the three months ended March 31, 2008 are not necessarily indicative of the results to be expected for the full year. 2.
